Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT AND ARGUMENTS
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on October 15, 2020 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1–4, 7, 8, 10, 11, 14, 16, 18, 22, 23, 25, 27, and 28 are now amended.
Claims 15 and 20 are now canceled.
Claims 1–14, 16–19, and 21–32 are pending in the application. 
Responsive to the previous Office Action rejecting all of the claims, the Applicant amended the claims to comply with 35 U.S.C. §§ 112(a), 112(d), 102, and 103. (See Response 13). The Examiner agrees that the amendment was sufficient to overcome all grounds of rejection and objection, and therefore, all previous grounds of rejection and objection are hereby withdrawn.
However, the change in scope also necessitates new grounds of rejection and objection, which are set forth herein. Since all of the Applicant’s remarks are directed to the old grounds of rejection, they are no longer relevant. Moreover, since the claims are rejected, the Applicant’s request for an allowance (Response 18) is respectfully denied.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement(s) filed on October 15, 2020 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM OBJECTIONS
The Examiner objects to claims 4, 23, and 27 for having the following informalities. Appropriate correction is required.
Claim 4
The Applicant’s amendment replacing “whereupon” with “wherein upon” in claim 4 is grammatically incorrect. While this change was appropriate and necessary for claims 3, 7, 10, 14, 27, and 28, claim 4’s usage of “whereupon” was correct prior to the amendment, and should have been left alone. (See Non-Final Office Action dated April 15, 2020 ¶¶ 10–14).
Claim 23
As a result of the Applicant’s amendment, claim 23 now recites “displaying the visual arrangement of media options associated with the particular playlist option is displayed.” Since the amendment adds the “displaying” verb to the beginning of the clause, the last two words of this phrase (“is displayed”) are now unnecessary and unclear, and therefore must be deleted.
Claim 27
The present simple tense of the verb “determines” disagrees with the present continuous tense of the antecedent element that claim 27 further limits. Claim 27 should therefore be corrected as follows: “wherein upon the system determin[[es]]ing that the user has selected a card element within the visual array which includes other card elements, a portion of the visual array that includes the selected card element is zoomed, including that the other card elements scale and fade in as they appear.”
CLAIM REJECTIONS – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, 
Claim 17 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to nonstatutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because it is a computer program per se, which is not a “process, machine, manufacture, or composition of matter” within the meaning of 35 U.S.C. § 101.
Claim 17 is directed to “the server of claim 16.” However, since the Applicant amended claim 16 to be a “system” rather than a server, the only limitation in claim 16 that can provide antecedent basis for claim 17 is the “media server executing thereon” at line 2 of claim 16. Therefore, the amendment to claim 16 causes claim 17 to be directed to an executable software program.
Products that do not have a physical or tangible form, such as a computer program per se are not a “process, machine, manufacture, or composition of matter” within the meaning of 35 U.S.C. § 101, and therefore, not eligible for patenting.
To overcome this ground of rejection, the Examiner recommends amending claim 17 to refer back to the overall system of claim 16. 
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The scope of claim 16 is unclear, because it is ambiguous whether the “media device” mentioned in the claim is a necessary element of infringement, or if instead, the media device is merely a description of the environment in which the system operates. 
While there is no per se prohibition against a claim that encompasses a wide scope of subject matter, the subject matter of plausible embodiments falling within the scope of the claims must be consistent with each other. MPEP § 2173.04. Accordingly, in some situations, “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ.2d 1207, 1211 (precedential) (BPAI 2008). In this situation, there are two plausible interpretations of claim 16. 
In a first interpretation, the “system” of claim 1 does not include the media device, and therefore, anyone who makes the computer system 102 of figure 1 would be liable for infringement, even if he never made, used, or sold the media device 100 shown in figure 1. 
The evidence for this first interpretation comes from the grammar of claim 16 and the specification. Lines 2–5 of claim 16 recite each claimed component of the system as the subjects of their respective clauses; it is clear that each component (the computer device, repository, and media application interface) are elements of the claimed system, with each line giving a further description of that element. In contrast, the claim recites the “media device” as a predicate within a wherein clause. As such, the grammar of claim 16 casts the media device as a mere description of the environment in which the system of a computer device, repository, and media application interface operate. For example, consider the phrase “a cake comprising eggs, flour, sugar, and butter, wherein the cake is baked by an oven including a 
However, in a second interpretation, the media device mentioned in claim 16 is a component of the system of claim 16. In other words, under this interpretation, a person who makes or sells the invention does not infringe the claim unless he or she makes or sells the computer device, repository, media application interface and media device together as a single unit. Evidence for this interpretation comes from the Applicant’s specification. According to paragraphs 7 and 51, the media device 100 and computer system 102 of Figure 1 are each components to the overall system shown in the figure.
Under the first interpretation, none of the elements after line 6 of claim 16 need be present to show infringement (and likewise, the Office would not need to show any of those limitations in the prior art to find anticipation or conclude obviousness under 35 U.S.C. §§ 102–103). This is because apparatus claims only cover “what a device is, not what a device does,” MPEP § 2114(II.), so if the system of claim 16 only concerns a system configured to execute the media server software (e.g., computer system 102 alone), then any further description of the media device from which the claimed input is received (e.g., the media device 100) cannot be given patentable weight. Said differently, “a description of the environment in which a claimed invention operates [is not] a limitation on the claimed invention itself,” Nazomi Communications, Inc. v. Nokia Corporation, 739 F. 3d 1339, 1345 (Fed. Cir. 2014), and therefore, under this first interpretation, none of the elements after line 6 of claim 16 further limit the claimed invention. See also MPEP § 2115 (“inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”).
Under the second interpretation, all of the elements after line 6 of claim 16 must be present to show infringement, anticipation, and/or obviousness.
Accordingly, since “the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to 
The Examiner recommends amending claim 16 as follows in order to overcome this ground of rejection:
16.	A system for use in playback of media content, comprising: 
	a computer device, including a processor, and a media server executing thereon; 
	a repository of media content items, and samples associated therewith; 
	a media application interface configured to receive requests from media devices or other systems, to retrieve media content from the media server; and
	
		a processor, 
	a media playback application adapted to play media content provided by a computer system operating as a media server, and 
	a user interface[[,]] that displays a visual array of card elements, each card element representing a respective playlist or media option….
Note that claim 17 is not rejected under this ground, as claim 17 presently makes clear that it is only claiming the server software portion of the system of claim 16.
CLAIM REJECTIONS – 35 U.S.C. § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
I.	GRITTON AND SAKAI TEACH CLAIMS 1–14, 16–19, AND 21–28.
Claims 1–14, 16–19, and 21–28 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0176403 A1 (“Gritton”) in view of U.S. Patent Application Publication No. 2008/0086687 A1 (“Sakai”).
Claim 1
Gritton teaches:
A system for playback of media content, comprising: 
“In order to provide some context for this discussion, an exemplary aggregated media system 200 which the present invention can be used to implement will first be described with respect to FIGS. 3–22.” Gritton ¶ 38.
a media device, including a processor, and a media playback application executing thereon, wherein the media playback application is adapted to play media content provided by a computer system operating as a media server; and a user interface, provided at the media device, wherein the user interface is adapted to 

display a visual array of card elements, 
“FIG. 5 portrays the zoomable GUI at its most zoomed out state. Therein, the interface displays a set of shapes 500.” Gritton ¶ 47.
each card element representing a respective playlist or media option, wherein each playlist or media option is associated with at least one media content item 
“Displayed within each shape 500 are text 502 and/or a picture 504 that describe the group of media item selections accessible via that portion of the GUI.” Gritton ¶ 47.
that can be provided by the media server and streamed to the media device, to be played at the media device;
The media items grouped within a particular group of media items may be played back from the GUI. See Gritton ¶ 51. “As further illustrated in FIG. 3, media system 200 may be configured to receive media items from various media sources and service providers.” Gritton ¶ 41.
wherein the media playback application is further adapted to: in response to receiving a user selection of a particular card element associated with a particular playlist or media option within the visual array, determine additional media options that are associated with the particular playlist option and with additional media content items, cause the visual array displayed on the user interface to zoom, thereby revealing and displaying 
“FIG. 6 shows a zoomed in view of Genre 3 that would be displayed if the user selects Genre 3 from FIG. 5, e.g., by moving the cursor 508 over the area encompassed by the rectangle surrounding Genre 3 on display 212 and depressing a button on the input device . . . . Once the shape 516 that contains Genre 3 occupies most of the screen on display 212, the interface reveals the artists that have albums in the genre.” Gritton ¶ 49.
each additional card element representing a respective one of the additional media options that are as associated with the particular playlist option, 
“Each of the artist groups, e.g., group 512, can contain images of shrunk album covers, a picture of the artist or customizable artwork by the user in the case that the category contains playlists created by the user.” Gritton ¶ 49. Additionally, each artist group is itself associated with a grouping of albums. Gritton ¶ 50. 
Gritton does not appear to explicitly disclose outputting a preview of selected ones of the additional media options including crossfading audio playback of the additional media options that are proximate a selected point or region while a selected point or region is moved around the visual array in response to user input. 
Sakai, however, teaches a media playback application, wherein:
while a selected point or region is moved around the visual array in response to user input, output a preview of selected ones of the additional media options including crossfading audio playback of the additional media options that are proximate the selected point or region, to enable selection and playback within the additional media options associated with the additional card elements.
A “highlighted cursor or other selection indicator can be moved across the touchscreen and the thumbnails by the user, thus allowing the user to listen to the music (or other audio content) associated with the thumbnail that is selected. As the cursor scrolls between any two given thumbnails, the song/content associated with the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine a set of one or more media options that are proximate to a selected point or region and adjust playback volume of a set of media content items associated with the set of media options, by crossfading or otherwise combining playback of the set of media content items, to reflect relative distances of the set of media options from the selected point or region in Gritton. One would have been motivated to combine Sakai with Gritton for the purpose of permitting smooth listening and transitioning of content. Sakai ¶ 4.
Claim 2
Gritton, as combined with Sakai, teaches the system of claim 1, 
wherein an indication of playlists can be one of stored locally on the media device, or stored at a server and accessed at the media device via the user interface and visual array. 
“The media items can include content which is stored locally, broadcast by a broadcast provider, received via a direct connection from a content provider or on a peering basis.” Gritton ¶ 89.
Claim 3
Gritton, as combined with Sakai, teaches the system of claim 1, 
wherein upon selection of the particular playlist, the one or more additional media options associated with the particular playlist are displayed within a region of the visual array, or as an additional visual array. 
“FIG. 6 shows a zoomed in view of Genre 3 that would be displayed if the user selects Genre 3 from FIG. 5, e.g., by moving the cursor 508 over the area encompassed by the rectangle surrounding Genre 3 on display 212 and depressing a button on the input device . . . . Once the shape 516 that contains Genre 3 occupies 
Claim 4
Gritton, as combined with Sakai, teaches the system of claim 1, 
wherein the user interface enables the selected point or region to be moved between a first playlist and a second playlist, 
“The selection pointer (cursor) 508 follows the movements of an input device and indicates the location to zoom in on when the user presses the button on the device.” Gritton ¶ 47.
wherein upon the visual array is updated to display contents of the selected first or second playlist respectively, including media options associated with, respectively, the first or second playlist. 
“FIG. 6 shows a zoomed in view of Genre 3 that would be displayed if the user selects Genre 3 from FIG. 5, e.g., by moving the cursor 508 over the area encompassed by the rectangle surrounding Genre 3 on display 212 and depressing a button on the input device.” Gritton ¶ 49.
Claim 5
Gritton, as combined with Sakai, teaches the system of claim 1, 
wherein the media playback application includes support for force-sensitive touch input in selection, playback, or other interaction with media options. 
“The selection pointer (cursor) 508 follows the movements of an input device and indicates the location to zoom in on when the user presses the button on the device.” Gritton ¶ 47 (emphasis added).
Claim 6
Gritton teaches the system of claim 1, but does not explicitly disclose the pre-buffering elements of claim 6.

the media playback application enables portions of media content items to be pre-buffered at the media device, including that while the visual array is being prepared for display, a portion of one or more media content items associated with the at least one of playlists or media options is pre-buffered at the media device; and
“A buffer 216 receives and buffers sequential portions of streaming content when received via a network, such as the Internet (not shown) or via other streaming sources. The content is sent to a decoder 218 which decodes, and if necessary decrypts, the content prior to sending it to the one or more speakers 214.” Sakai ¶ 33.
and wherein, in response to receiving an input from the user interface, the media playback application determines a set of one or more media options that are proximate to a selected point or region, and adjusts playback volume of a set of media content items associated with the set of media options, by crossfading or otherwise combining playback of the set of media content items, to reflect relative distances of the set of media options from the selected point or region.
“According to this embodiment, a highlighted cursor or other selection indicator can be moved across the touchscreen and the thumbnails by the user, thus allowing the user to listen to the music (or other audio content) associated with the thumbnail that is selected. As the cursor scrolls between any two given thumbnails, the song/content associated with the first thumbnail crossfades into the song/content associated with the next thumbnail thereby permitting a smooth listening of each content selection that is being browsed.” Sakai ¶ 22.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine a set of one or more media options that are proximate to a selected point or region and adjust playback volume of a set of media content items associated with the set of media options, by crossfading or otherwise combining playback of the set of media content items, to reflect relative distances of the set of media options from the selected point or region in Gritton. One would have 
Claim 7
Gritton, as combined with Sakai, teaches the system of claim 1, 
wherein upon selection of the selected playlist, the media playback application displays a first visual array of media options associated with the selected playlist, wherein each media option is associated with one or more media content items that can be selected for playing; 
“FIG. 6 shows a zoomed in view of Genre 3 that would be displayed if the user selects Genre 3 from FIG. 5, e.g., by moving the cursor 508 over the area encompassed by the rectangle surrounding Genre 3 on display 212 and depressing a button on the input device . . . . Once the shape 516 that contains Genre 3 occupies most of the screen on display 212, the interface reveals the artists that have albums in the genre.” Gritton ¶ 49.
and wherein, in response to selection of a new playlist, the media playback application displays a second visual array of media options associated with the new playlist.
“The unselected genres 515 that were adjacent to Genre 3 in the zoomed out view of FIG. 5 are still adjacent to Genre 3 in the zoomed in view, but are clipped by the edge of the display 212. These unselected genres can be quickly navigated to by selection of them with selection pointer 508.” Gritton ¶ 49.
Claims 8–14 
Claims 8–14 recite substantially the same method that the system of claims 1–7 performs, and therefore, are rejected according to the same findings and rationale as provided above. See MPEP § 2112.02 (“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.”).
Claim 16
Gritton teaches:
A system for use in playback of media content, comprising: 
“In order to provide some context for this discussion, an exemplary aggregated media system 200 which the present invention can be used to implement will first be described with respect to FIGS. 3-22.” Gritton ¶ 38.
a computer device, including a processor, and a media server executing thereon; 
“As further illustrated in FIG. 3, media system 200 may be configured to receive media items from various media sources and service providers. In this exemplary embodiment, media system 200 receives media input from . . . any or all of the following sources: cable broadcast 230, satellite broadcast 232 (e.g., via a satellite dish), very high frequency (VHF) or ultra high frequency (UHF) radio frequency communication of the broadcast television networks 234 (e.g., via an aerial antenna), telephone network 236 and cable modem 238 (or another source of Internet content).” Gritton ¶ 41. While Gritton does not explicitly disclose whether the various service providers listed above include a “processor,” a person of ordinary skill in the art would appreciate that the above list of content providers at least suggests that some of the content providers (e.g., those communicating over the Internet via the cable modem) are necessarily driven by a processor as part of a general purpose computer providing the service of providing content.
a repository of media content items
“The media items can include content which is stored locally, broadcast by a broadcast provider, received via a direct connection from a content provider or on a peering basis.” Gritton ¶ 89.
a media application interface configured to receive requests from media devices or other systems, to retrieve media content from the media server; 

wherein input is received from a media device including a processor, a media playback application adapted to play media content provided by a computer system operating as a media server, and a user interface, 
As shown in FIG. 3, the system 200 includes a system controller 228, Gritton ¶ 40, which is illustrated in greater detail in FIG. 4. Gritton ¶ 42. There, Gritton discloses that the system controller 228 includes a processor 300 and a display controller 304 operated thereby, “to control the display of monitor 212 to, among other things, display GUI screens and objects as described below.” Gritton ¶ 42. Using these components in accordance with software stored in the memory, “the system controller 228 operates to store and display entertainment system data available from a plurality of entertainment system data sources and to control a wide variety of features associated with each of the system components.” Gritton ¶ 40. 
a visual array of card elements, each card element representing a respective playlist or media option,
“FIG. 5 portrays the zoomable GUI at its most zoomed out state. Therein, the interface displays a set of shapes 500.” Gritton ¶ 47.
wherein each playlist or media option is associated with at least one media content item 
“Displayed within each shape 500 are text 502 and/or a picture 504 that describe the group of media item selections accessible via that portion of the GUI.” Gritton ¶ 47.
that can be provided by the media server and streamed to the media device, to be played at the media device;
The media items grouped within a particular group of media items may be played back from the GUI. See Gritton ¶ 51. “As further illustrated in FIG. 3, media 
wherein the media playback application is adapted to, in response to a user selection of a particular card element associated with a particular playlist option within the visual array, determine additional media options that are associated with the particular playlist option and with additional media content items;
“FIG. 6 shows a zoomed in view of Genre 3 that would be displayed if the user selects Genre 3 from FIG. 5, e.g., by moving the cursor 508 over the area encompassed by the rectangle surrounding Genre 3 on display 212 and depressing a button on the input device . . . . Once the shape 516 that contains Genre 3 occupies most of the screen on display 212, the interface reveals the artists that have albums in the genre.” Gritton ¶ 49.
cause the visual array displayed on the user interface to zoom, thereby revealing and displaying a visual arrangement of one or more additional card elements included within the particular card element, 
“The interface can animate the zoom from FIG. 5 to FIG. 6 so that it is clear to the user that a zoom occurred.” Gritton ¶ 49; see also ¶¶ 56–58 (describing the rendering operations for a zoom transition in greater detail). As mentioned above, “the interface reveals the artists that have albums in the genre.” Gritton ¶ 49.
each additional card element representing a respective one of the additional media options that are associated with the particular playlist option, 
“Each of the artist groups, e.g., group 512, can contain images of shrunk album covers, a picture of the artist or customizable artwork by the user in the case that the category contains playlists created by the user.” Gritton ¶ 49. Additionally, each artist group is itself associated with a grouping of albums. Gritton ¶ 50. 
Gritton does not appear to explicitly disclose outputting a preview of selected ones of the additional media options including crossfading audio playback of the 
Sakai, however, teaches system wherein:
A server for use in playback of media content, comprising: a computer device, including a processor, and a media server executing thereon; 
Content may be received “via a network, such as the Internet (not shown) or via other streaming sources.” Sakai ¶ 33.
a repository of media content items, and samples associated therewith;
Moreover, the content may be received from the streaming sources which hold the content in “sequential portions.” Sakai ¶ 33.
wherein input is received from a media device including a processor, a media playback application adapted to play media content provided by a computer system operating as a media server, 
The device (e.g., FIG. 2) that obtains the content from the streaming sources is itself separate from the Internet streaming sources. See Sakai ¶ 33.
while a selected point or region is moved around the visual array in response to user input, output a preview of selected ones of the additional media options including crossfading audio playback of the additional media options that are proximate the selected point or region, to enable selection and playback within the additional media options associated with the additional card elements.
A “highlighted cursor or other selection indicator can be moved across the touchscreen and the thumbnails by the user, thus allowing the user to listen to the music (or other audio content) associated with the thumbnail that is selected. As the cursor scrolls between any two given thumbnails, the song/content associated with the first thumbnail crossfades into the song/content associated with the next thumbnail 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine a set of one or more media options that are proximate to a selected point or region and adjust playback volume of a set of media content items associated with the set of media options, by crossfading or otherwise combining playback of the set of media content items, to reflect relative distances of the set of media options from the selected point or region in Gritton. One would have been motivated to combine Sakai with Gritton for the purpose of permitting smooth listening and transitioning of content. Sakai ¶ 4.
Claim 17
Gritton, as combined with Sakai, teaches the server of claim 16, 
the media playback application enables portions of media content items to be pre-buffered at the media device, including that while the visual array is being prepared for display, a portion of one or more media content items associated with the at least one of playlists or media options is pre-buffered at the media device; and
“A buffer 216 receives and buffers sequential portions of streaming content when received via a network, such as the Internet (not shown) or via other streaming sources. The content is sent to a decoder 218 which decodes, and if necessary decrypts, the content prior to sending it to the one or more speakers 214.” Sakai ¶ 33.
wherein, in response to receiving an input from the user interface, the media playback application determines a set of one or more media options that are proximate to a selected point or region, and adjusts playback volume of a set of media content items associated with the set of media options, by crossfading or otherwise combining playback of the set of media content items, to reflect relative distances of the set of media options from the selected point or region.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine a set of one or more media options that are proximate to a selected point or region and adjust playback volume of a set of media content items associated with the set of media options, by crossfading or otherwise combining playback of the set of media content items, to reflect relative distances of the set of media options from the selected point or region in Bernstein. One would have been motivated to combine Sakai with Schmidt for the purpose of permitting smooth listening and transitioning of content. Sakai ¶ 4.
Claims 18 and 19
Claims 18 and 19 are substantially similar to claims 16 and 17, and therefore likewise rejected.
Claim 21
Gritton, as combined with Sakai, teaches the system of claim 1, 
wherein as the user interface is zoomed to display a selection of the other card elements, a visualization associated with the other card elements is varied and displayed during zooming. 
“The interface can animate the zoom from FIG. 5 to FIG. 6 so that it is clear to the user that a zoom occurred. An example of such an animated zoom/transition effect is described below . . . . The unselected genres 515 that were adjacent to Genre 3 in the zoomed out view of FIG. 5 are still adjacent to Genre 3 in the zoomed in view, but see also ¶¶ 56–58 (describing the rendering operations for a zoom transition in greater detail).
Claim 22
Gritton, as combined with Sakai, teaches the system of claim 1, wherein, 
in response to receiving the selection of the particular playlist option, the visual arrangement of media options associated with the particular playlist option is displayed, to enable browsing by a user, 
“FIG. 6 shows a zoomed in view of Genre 3 that would be displayed if the user selects Genre 3 from FIG. 5, e.g., by moving the cursor 508 over the area encompassed by the rectangle surrounding Genre 3 on display 212 and depressing a button on the input device . . . . Once the shape 516 that contains Genre 3 occupies most of the screen on display 212, the interface reveals the artists that have albums in the genre.” Gritton ¶ 49.
and wherein upon the user discontinuing browsing of the particular playlist option, the visual array as originally displayed is restored. 
“One feature of this exemplary input device that is beneficial for use in conjunction with the present invention is that it can be implemented with only two buttons,” where “one [of the buttons] can be configured as a ZOOM OUT (back) button.” Gritton ¶ 48.
Claim 23
Gritton, as combined with Sakai, teaches the system of claim 1, 
wherein displaying the visual arrangement of media options associated with the particular playlist option is displayed includes enabling selection of one or more of the media options and their associated media content items, to be added to a queue of media content items to be played at the media device.
“Finally, when the user selects an album cover image 520 from within the group 521, the interface zooms into the album cover as shown in FIG. 8. As the zoom 
Claims 24–26
Claims 24–26 recite substantially the same method that the system of respective claims 21–23 perform, and therefore, claims 24–26 are rejected according to the same findings and rationale.
Claim 27
Gritton and Sakai teach the system of claim 1, wherein 
upon the system determines that the user has selected a card element within the visual array which includes other card elements, a portion of the visual array that includes the selected card element is zoomed, including that the other card elements scale and fade in as they appear.
“The interface can animate the zoom from FIG. 5 to FIG. 6 so that it is clear to the user that a zoom occurred. An example of such an animated zoom/transition effect is described below. Once the shape 516 that contains Genre 3 occupies most of the screen on display 212, the interface reveals the artists that have albums in the genre. In this example, seven different artists and/or their works are displayed.” Gritton ¶ 49; see also ¶¶ 56–58 (describing the rendering operations for a zoom transition in greater detail). “As the zoom progresses, the album cover can fade or morph into a view that contains items.” Gritton ¶ 51.
Claim 28
Claim 28 is directed to the method that the system of claim 27 performs, and is therefore rejected according to the same findings and rationale provided above.
.
Claim 29 and 31 are rejected under 35 U.S.C. § 103 as being unpatentable over Gritton and Sakai as applied to claims 1 and 8 above, and further in view of U.S. Patent No. 6,976,215 B1 (“Roderick”).
Claim 29
Gritton and Sakai teach the system of claim 1, but do not appear to explicitly disclose distinguishing between a “less-forceful” and “more-forceful” touch input.
a determination of a less-forceful or light touch upon a particular media option causes the media playback application to provide a preview of an associated media content; 
“In step 204, if, in step 203, the input has been determined to be a preview input, a preview display is produced, i.e., a display is produced of a preview of the effect associated with activating the pushbutton mechanism.” Roderick col. 8 ll. 12–15.
and a determination of a more-forceful or firm touch upon a particular media option causes the media playback application to at least one of select the media content for playback, or provide another function associated with the media content.
“In step 205, if, in step 203, the input has been determined to be an activation input, the effect associated with activating the pushbutton mechanism is produced.” Roderick col. 8 ll. 30–41.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add Roderick’s mechanism for distinguishing between light and firm touches to produce different effects to either Gritton or Sakai’s known devices. One would have been motivated to combine Roderick with Gritton and Sakai because “it is desirable to know what effect activating a pushbutton (i.e., actuating the pushbutton in a manner that produces the 
Claim 31
Claim 31 is directed to the method performed by the system of claim 29, and is therefore rejected according to the same findings and rationale as provided above for claim 29.
III.	GRITTON, SAKAI, RODERICK AND SHIBA TEACH CLAIMS 30 AND 32.
Claim 30 and 32 are rejected under 35 U.S.C. § 103 as being unpatentable over Gritton, Sakai, and Roderick as applied to claims 29 and 31 above, and further in view of U.S. Patent Application Publication No. 2013/0113737 A1 (“Shiba”).
Claim 30
Gritton, Sakai, and Roderick teach the system of claim 29, but do not appear to explicitly describe additional menu or information being displayed in response to a “more-forceful or firm touch.” 
Shiba, however, teaches a system with a media playback application, wherein the media playback application operates so that, 
upon detecting a more-forceful or firm touch upon a particular media option, a menu or information is displayed to allow adding the selected media content to a playlist or queue.
Before explaining how Shiba applies to claim 30, it will be helpful to explain two aspects of claim construction for the scope of the claim. Claim 30 is not limited to detecting the firm touch on the same particular media option recited in claim 29. Instead, claim 30 recites, for a second time, “detecting a more-forceful or firm touch upon a particular media option.” As a rule, a claim must use the word “the” to refer back to the same element, whereas “a” or “an” merely carries the meaning of describing a new set of one or more elements See SanDisk Corp. v. Kingston Technology Co., Inc., 695 F.3d 1348, 1360 (Fed. Cir. 2012). Likewise, claim 30 a playlist or queue,” rather than “the” playlist or queue, meaning the media content does not need to be added to the same playlist or queue that was mentioned in claim 29.
With that in mind, reference is made to FIG. 3 of Shiba. As shown, “if pressure applied to the display object 214 is greater than the determination pressure, and if the applied pressure is determined to be greater than the determination pressure,” then “the object 212 on which the selected display object 214 is displayed is moved, so that the associated information display area 220 is displayed (S210).” Shiba ¶ 86. Therein, a function menu 222 is displayed which includes “an additional icon 222a for adding music pieces to the playlist.” Shiba ¶ 53.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to copy Shiba’s pressure-sensitive menu display technique for use with Roderick’s known pressure-sensitive display techniques, thereby providing a menu that allows adding media content to a playlist. One would have been motivated to copy Shiba’s technique because Shiba’s display of the menu saves screen real-estate on smaller displays. See Shiba ¶¶ 1–3. 
Claim 32
Claim 32 is directed to the method performed by the system of claim 30, and is therefore rejected according to the same findings and rationale as provided above for claim 30.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached on M-F, 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142